UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2354



GOD AND COUNTRY FOUNDATION; JAMES RENWICK
MANSHIP, SR., individually and as Chairman of
God and Country Foundation; J.R.M., JR.,

                                          Plaintiffs - Appellants,


          versus


WILLIAM D. EUILLE, Mayor, individually, as
former and current member of the City Council,
and as Mayor of the city of Alexandria; SCOTT
GIBSON, Sergeant, individually, as supervisor
of Amy Santiago, and as a policeman for the
city of Alexandria; NICK TODARO, Patrolman,
individually and as a policeman for the city
of   Alexandria;   DONALD HAYS,    Lieutenant,
individually, as a police “Internal Affairs
Lieutenant” for the city of Alexandria and its
police     department;    GEORGE    MCANDREWS,
individually and as a City Attorney for the
city of Alexandria and its police department;
KERRY DONNELLY, M.D., Mayor, individually, as
a member of the City Council, and as a former
Mayor of the city of Alexandria,

                                           Defendants - Appellees,

          and


CITY    OF    ALEXANDRIA;    AMY    SANTIAGO,
Investigator, individually and as a police
officer for the city of Alexandria,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-590-A)


Submitted: January 15, 2004             Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Renwick Manship, Sr., Appellant Pro Se. Mary Leslie Parpart,
Ashley Lionel Taylor, Jr., TROUTMAN SANDERS, LLP, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Appellants seek to appeal the district court’s denial of

their motions for recusal, sanctions, and appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                The order the

Appellants    seek   to     appeal   is   neither    a   final   order        nor   an

appealable interlocutory or collateral order.                  Accordingly, we

dismiss   the     appeal    for   lack    of    jurisdiction.          We    decline

Appellants’ request for an order directing the district court to

recuse itself or to transfer the case to a different district.

Likewise,    we   decline    to   appoint      counsel   on   appeal    or    impose

sanctions against Appellees.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                     - 3 -